Jenkins, P. J.
While a defendant in a distress warrant proceeding may, without showing actual fraud, set up a claim arising from an alleged shortage in acreage, where he relies upon an alleged express warranty guaranteeing a specified acreage under the terms of the particular rent contract under which the distress warrant issued, still the rule is that a claim merely by way of set-off cannot be pleaded as against rent, and consequently another claim, seeking to recover an alleged overpayment made under a previous similar but independent contract, cannot be joined in such a defense. McMahan v. Tyson, 23 Ga. 43; Johnston v. Patterson, 86 Ga. 725 (13 S. E. 17).

Judgment affirmed.


Stephens and Smith, JJ., concur.